Title: To Thomas Jefferson from James Lewis, Jr., 4 May 1798
From: Lewis, James, Jr.
To: Jefferson, Thomas


          
            Sir
            Fredericksburgh 4th. May 98
          
          At this momentous crisis, when one party style themselves the enemies to abuse, and the friends of Reform; and the other party are contending for the continuance of their degraded institutions and unrelenting usurpations, the powers of man are every where in action. The struggle is, who shall prevail? the passions of men are no less active, than their understandings. No example can more effectually exhibit this activity, than a furious invective of Luther Martin, publicly applauded by Francis Corbin, a man of some conspicuity in our state, against you. At such a period, the friends of reform should let be known, that they act from the enlightened convictions of truth & justice and from the respectable motives, that such principles necessarily inspire; our  motives should be pure and our integrity unimpeached. That publication has attempted to attach to you, the degraded motive of endeavouring in your notes to raise your Literary fame, at the expence of Another’s reputation and to effect it, have not stopped at misrepresentation & calumny. I will not, enlightened friend of man and your Country, decide as to the mode of repelling, this charge, designed for this period—By a Letter of yours to our friend M Page your mode of resisting it, is known to me. Let me do my duty, by notifying to you, the existence of a document, wch. in my estimate, will be greatly servicable.
          St. George Tucker is here attendg. in his official character, as Judge of this District: Conversing with him, he authorises me, to communicate to you, that he thinks he possesses, a paper Contemporary with the facts alluded to, wch details them, as your Virginia Notes do: if he should have it not, his recollection of having read such detail, in such paper, within a short time, is thoroughly vivid—If the possession of such paper or his Certificate can be beneficial to you, at your notification thereof, he will transmit them or either of them to you. It is unnecessary for me to add, that my services are at your disposal.
          In the above conduct my motives cannot be scanned. I am determined to devote my life to the cause of equality, Justice & mankind & thus my duty is, that the votaries of such principles, should always be enabled to shield their characters & exhibit their genuine features.
          I am, Sir,—your mo: ob:
          
            James Lewis Junr.
          
        